 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     HEIDI A. OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Eddie Shelby

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:05-cr-00222-RCJ-LRL

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   EDDIE SHELBY,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Daniel J. Cowhig, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Heidi A. Ojeda, Assistant Federal Public Defender, counsel for Eddie Shelby, that the
21   Revocation Hearing currently scheduled on Monday, August 5, 2019, be vacated and continued
22   to a date and time convenient to the Court, but no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      There are two petitions for revocation of supervision currently pending before
25   the Court. Christina Hinds previously represented Mr. Shelby on the first petition. Mr. Shelby
26   was released on conditions following his initial appearance on the first petition. ECF No. 147.
 1   The final hearing for revocation of supervised release on the first petition is currently set for
 2   September 17, 2019 at 9:45am.
 3           2.     A second petition for revocation of supervised release was recently filed on July
 4   12, 2019. At that time, the Federal Public Defender’s office appeared as his initial appearance.
 5   Mr. Shelby was ordered detained.
 6           3.     On July 23, 2019, Both Ms. Hinds and the Federal Public Defender’s office
 7   appeared before the Court at the revocation hearing.      At that time, Ms. Hinds informed the
 8   Court that she will be withdrawing as counsel of record and the Federal Public Defender’s office
 9   would represent Mr. Shelby going forward. The court continued this matter until August 5,
10   2019.
11           4.     The parties now request that the Court continue the final hearing of revocation
12   of supervised release on both petitions to at least September 19, 2019. The petitions pending
13   before the Court alleged multiple new law violations, some of which are currently pending
14   before the state court. The parties request additional time to see how the state will proceed with
15   those charges and to possibly negotiate a global resolution on this matter.
16           5.     The defendant is in custody and does not oppose this continuance.
17           6.     The parties agree to the continuance.
18           This is the first request for a continuance of the revocation hearing.
19           DATED this 1st day of August, 2019.
20    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
21
22      /s/ Heidi A. Ojeda                               /s/ Daniel J. Cowhig
      By_____________________________                  By_____________________________
23    HEIDI A. OJEDA                                   DANIEL J. COWHIG
      Assistant Federal Public Defender                Assistant United States Attorney
24
25
26
                                                       2
 1                                UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 2:05-cr-00222-RCJ-LRL
 4
                     Plaintiff,                             ORDER
 5
             v.
 6
     EDDIE SHELBY,
 7
                     Defendant.
 8
 9
10   IT IS THERFORE     ORDERED that
             IT IS THEREFORE            the revocation
                                     ORDERED       thathearings currentlyhearing
                                                         the revocation  scheduled for August
                                                                                 currently    5, 2019 re:
                                                                                            scheduled  for
     [140] Petition and September 17, 2019 re: [150] Petition are hereby vacated and continued to
11   Monday, October
     Tuesday,    August 22,
                         5, 2019
                            2019 at 10:15  a.m.,
                                    9:15 a.m.    be vacated4B.
                                              in courtroom   and continued to ________________ at the

12   hour of ___:___ __.m.; or to a time and date convenient to the court.

13           DATED this ___
                        1st day
                            dayof
                                ofJuly, 2019.2019.
                                   August,
14
15
                                                     UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                        3
